Exhibit 10.11



 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED


 

CBA Form SUB-LS

Sublease Agreement

Page 1 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (the "Sublease”) is entered into and effective this 1st
day of March, 2014, between Diego Pellicer Worldwide Inc (“Tenant”), and Diego
Pellicer, Inc. ("Subtenant”). Tenant entered into a lease (the “Master Lease")
with M-P Properties as landlord ("Landlord”), dated September 19, 2013, leasing
the premises legally described on the attached Exhibit 1 (“Master Premises”). A
copy of the Master Lease, including all amendments, is attached as Exhibit 2.
Tenant and Subtenant agree as follows:

 

1. SUBLEASE SUMMARY.

 

a.Subleased Premises. Tenant leases to Subtenant and Subtenant leases from
Tenant that portion of the Master Premises consisting of an agreed area of 3,700
rentable square feet of area on the 1st & 2nd floor(s) of the Master Premises,
outlined on the floor plan attached as Exhibit 3 (the “Subleased Premises"), and
commonly known as Entire Building.

 

b.Sublease Commencement Date. The Sublease shall be for a period of 58 months
and shall commence on March 1, 2014 or such earlier or later date as provided in
Section 3 (the “Sublease Commencement Date").

 

c.Sublease Termination Date. The Sublease shall terminate at midnight on
September 30, 2018 or one day prior to the termination date of the Master Lease,
whichever is earlier, unless sooner terminated in accordance with the terms of
this Sublease (the "Sublease Termination Date”).

 

d.Base Rent. Subtenant shall pay to Tenant base monthly rent (check one): ☐
$_________, or þ according to the Rent Rider attached hereto (“Base Rent”), Rent
shall be payable at Tenant's address shown in Section 1(h) below, or such other
place designated in writing by Tenant.

 

e.Prepaid Rent. Upon execution of this Sublease, Subtenant shall deliver to
Tenant the sum of $0.00 as prepaid rent, to be applied to the Rent due for
months __________ through ____________ of the Sublease.

 

f.Security Deposit. Upon execution of this Sublease, Subtenant shall deliver to
Tenant the sum of $0.00 to be held as a security deposit pursuant to Section 5
below. The security deposit shall be in the form of (check one): ☐ cash, ☐
letter of credit according to the Letter of Credit Rider (CBA Form LCR),
attached hereto, ☐ check.

 

g.Permitted Use. The Subleased Premises shall be used only for Sale & production
of cannabis and related products, per Washington State law, and for no other
purpose without the prior written consent of Tenant (The "Permitted Use”).

 

 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 2 of 20

[ex10xi_002.jpg] 



 

SUBLEASE AGREEMENT

 

  h. Notice and Payment Addresses

 

Tenant: Diego Pellicer Worldwide Inc

21300 Victory Blvd, Suite 740

Woodland Hills CA 91367

Fax No.: ________________

Email: __________________

Subtenant: Diego Pellicer, Inc

2215 4th Avenue S,

Seattle, WA 98134

Fax No.: ________________

Email: __________________

 

  i. Subtenant's Sublease Share. Subtenant’s Sublease Share of any operating
costs, additional rent, or other amounts payable by Tenant under the Master
Lease is 100% of such amounts, based upon the ratio of the agreed rentable area
of the Subleased Premises to the agreed rentable area of the Master Premises

 

2. PREMISES.

 

a.Lease of Premises. Tenant leases to Subtenant, and Subtenant leases Tenant the
Subleased Premises upon the terms specified in this Sublease.

 

b.Acceptance of Premises. Except as specified elsewhere in this Sublease, Tenant
makes no representations or warranties to Subtenant regarding the Subleased
Premises, including the structural condition of the Subleased Premises or the
condition of all mechanical, electrical, and other systems on the Subleased
Premises. Except for any Subtenant improvements described on attached Exhibit 4
to be completed by Tenant (“Tenant's Work”), Subtenant shall be responsible for
performing any work necessary to bring the Subleased Premises into a condition
satisfactory to Subtenant. By signing this Sublease, Subtenant acknowledges that
it has had adequate opportunity investigate the Subleased Premises, acknowledges
responsibility for making any corrections, alterations and repairs to the
Subleased Premises (other than the Tenant's Work in Exhibit 4), and acknowledges
that the time needed to complete any such items shall not delay the Sublease
Commencement Date.

 

c.Subtenant Improvements. Attached Exhibit 4 sets forth all of Tenant's Work, if
any, and all Subtenant improvements to be completed by Subtenant (the
“Subtenant's Work”), that will be performed on the Subleased Premises.
Responsibility for design, payment and performance of all such work shall be as
set forth on attached Exhibit 4.

 

 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 3 of 20

[ex10xi_002.jpg] 



 

SUBLEASE AGREEMENT

 

3.TERM. Subtenant acknowledges that Tenant may need to receive Landlord's
consent to this Sublease as provided in Sections 21 and 24 of this Sublease
prior to Subtenant occupying the Subleased Premises, and Subtenant shall not
occupy the Subleased Premises without the prior written consent of Tenant. If
Subtenant occupies the Subleased Premises before the Sublease Commencement Date
specified in Section 1, then such date of occupancy shall be the Sublease
Commencement Date. If Tenant acts diligently to make the Subleased Premises
available to Subtenant, neither Tenant nor any agent or employee of Tenant shall
be liable for any damage or Toss due to Tenant's inability or failure to deliver
possession of the Premises to Subtenant as provided on this Sublease. In such
case, the Rent shall abate until delivery of possession, but the Sublease
Termination Date shall not be extended by such delay. Notwithstanding the
foregoing, if Tenant has not delivered possession to Subtenant within 60 days
(sixty (60) days if not filled in) after the date specified in Section 1,
Subtenant may elect to cancel this Sublease by giving written notice to Tenant
within ten (10) days after such time period ends, if Subtenant gives such
notice, this Sublease shall be cancelled, all prepaid rent and security deposits
shall be refunded to Subtenant, and neither Tenant nor Subtenant shall have any
further obligations to the other.

 

4. RENT.

 

a.Payment of Rent. Subtenant shall pay Tenant without notice, demand, deduction
or offset, in lawful money of the United States, the monthly Base Rental stated
in Section 1 in advance on or before the first day of each month during the
Sublease Term beginning on (check one): þ the Sublease Commencement Date, or ☐
_____________________ (if no date specified, then on the Sublease Commencement
Date), and any otter additional payments due to Tenant (“Additional Rent”)
(collectively the "Rent”) when required under this Sublease. Payments for any
partial month at the beginning or end of the Sublease term shall be prorated.
All payments due to Tenant under this Sublease, including late fees and
interest, shall also constitute Additional Rent, and upon failure of Subtenant
to pay any such costs, charges or expenses, Tenant shall have the same rights
and remedies as otherwise provided in this Sublease for the failure of Subtenant
to pay rent.

 

b.Late Charges; Default Interest. If any sums payable by Subtenant to Tenant
under this Sublease are not received within five (5) days of their due date,
Subtenant shall pay Tenant an amount equal to the sum which would be payable by
Tenant to the Landlord for an equivalent default under the master Lease or five
percent (5%) of the delinquent amount for the cost of collecting and handling
such late payment in addition to the amount due and as Additional Rent,
whichever is greater All delinquent sums not paid by Subtenant within five (5)
business days of the due date shall, at Tenant's option, be interest at the rate
the Tenant would pay the Landlord under the Master Lease for an equivalent
default or the highest rate of interest allowable by law, whichever is less.
Interest on all delinquent amounts shall be calculated from the original due
dale to the date of payment.

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 4 of 20

[ex10xi_002.jpg] 

 



SUBLEASE AGREEMENT

 

c.Less Than Full Payment. Tenant's acceptance of less than the full amount of
any payment due from Subtenant shall not be deemed an accord and satisfaction or
compromise of such payment unless Tenant specifically consents in writing to
payment of such lesser sum as an accord and satisfaction or compromise of the
amount which Tenant claims. Any portion that remains to be paid by Tenant shall
be subject to the late charges and default interest provisions of this Section.

 

5. SECURITY DEPOSIT. Upon execution of this Sublease, Subtenant shall deliver to
Tenant the security deposit specified in Section 1 above. Tenant’s obligations
with respect to the security deposit are those of a debtor and not of a trustee,
and Tenant may commingle the security deposit with its other funds. If Subtenant
breaches any covenant or condition of this Sublease, including but not limited
to the payment of Rent, Tenant may apply all or any part of the security deposit
to the payment of any sum in default and any damage suffered by Tenant as a
result of Subtenant's breach. Subtenant acknowledges, however, that the security
deposit shall not be considered as a measure of Subtenant’s damages in case of
default by Subtenant and any payment to Tenant from the security deposit shall
not be construed as a payment of liquidated damages for Subtenant's default. If
Tenant applies the security deposit as contemplated by this Section, Subtenant
shall, within five (5) days after written demand therefore by Tenant, deposit
with Tenant the amount so applied. If Subtenant complies with all of the
covenants and conditions of this Sublease throughout the Sublease term, the
security deposit shall be repaid to Subtenant without interest within thirty
(30) days after the surrender of the Subleased Premises by Subtenant in the
condition required by Section 9 of this Lease.

 

6. MASTER LEASE. Tenant represents to Subtenant: (a) that Tenant has delivered
to Subtenant a full and complete copy of the Master Lease and all other
agreements between Landlord and Tenant relating to the leasing, use, and
occupancy of the Subleased Premises (which may contain redacted business terms)
and (b) that Tenant has received no uncured default notice from Landlord under
the Master Lease. Tenant shall not agree to an amendment to the Master Lease
which would have an adverse effect on Subtenant's occupancy of the Subleased
Premises or its use of the Subleased Premises for their intended purpose,
without obtaining Subtenant's prior written approval, which shall not be
unreasonably withheld, conditioned, or delayed. Subtenant represents that it has
read and is familiar with the terms of the Master Lease.

 

This Sublease is subject and subordinate to the Master Lease. If the Master
Lease terminates, this Sublease shall terminate. Tenant and Subtenant shall not,
by their omission or act, do or permit anything to be done which would cause a
default under the Master Lease. If the Master Lease terminates or is forfeited
as a result of a default or breach by Tenant or Subtenant under this Sublease
and/or the Master Lease, then the defaulting party shall be liable to the
non-defaulting party for the damage suffered as a result of such termination or
forfeiture. Tenant shall exercise due diligence in attempting to cause Landlord
to perform its obligations under the Master Lease for the benefit of the
Subtenant.

 

All the terms, covenants and conditions contained in the Master Lease are
incorporated into and made a part of this Sublease as if Tenant were the
landlord under the Master Lease, the Subtenant were the tenant under the Master
Lease, and the Subleased Premises were the Master Premises except as may be
inconsistent with the terms contained in this Sublease and the following:
Sublessor may cancel sublease, in Sublessors sole & absolute discretion, by
giving Subtlessee 90 days written notice (none if not specified).

 



 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 5 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

7.ADDITIONAL CHARGES. If Tenant shall be charged for additional rent or other
sums pursuant to the provisions of the Masker Lease, Subtenant shall be liable
for its Sublease Share, stated in Section 1 above, of such additional rent or
sums, including without limitation, payments for taxes, common area charges,
utilities and services, or operating costs. If any such rent or sums shall be
due to excessive use by Subtenant of utilities or services provided to the
Subleased Premises, as reasonably determined by Tenant, such excess shall be
paid in its entirety by Subtenant. If Subtenant shall procure any additional
service for the Subleased Premises, including but not limited to after-hour HVAC
services, Subtenant shall pay for same at the rates charged by Landlord and
shall make such payment to Tenant or Landlord, as Tenant shall direct. Tenant
shall have no duty to perform any obligations which are, by their nature, the
obligation of an owner or manager of real property. Any rent or other sums
payable by Subtenant under this Section shall be Additional Rent and paid to
Tenant no later than five (5) days before they are due from Tenant to Landlord.
If Tenant shall receive any refund for Additional Rent or sums paid under the
Master Lease, Subtenant shall be entitled to the return of so much thereof as
shall be attributable to prior payments by Subtenant. Tenant shall, upon request
by Subtenant furnish Subtenant with copies of all statements submitted by
Landlord of actual or estimated Additional Rent or sums.

 

Notwithstanding anything herein, contained, the only services or utilities to
which Subtenant is entitled under this Sublease are those to which Tenant is
entitled under the Master Lease.

 

8.ALTERATIONS. Subtenant may make alterations, additions or improvements to the
Subleased Premise, including any of Subtenant's Work identified on attached
Exhibit 4 (the “Alterations”), with the prior written consent of Tenant. The
term “Alterations" shall not include the installation of shelves, movable
partitions, Subtenant’s equipment, and trade fixtures which may be performed
without damaging existing improvements or the structural integrity of the
Subleased Premises, and Tenant's consent shall not be required for Subtenant's
installation of those items except to the extent Tenant must obtain the consent
of Landlord under the Master Lease for such installations. Subtenant shall
perform all work within the Subleased Premises at Subtenant's expense in
compliance with all applicable laws and shall complete all Alterations in
accordance with plans and specifications approved by Tenant, using contractors
approved by Tenant, and in a manner so as to not unreasonably interfere with
other tenants. Subtenant shall pay, when due, all claims for labor or materials
furnished to or for Subtenant at or for use in the Subleased Premises, which
claims are or may be secured by any mechanics' or materialmens’ liens against
the Subleased Premises or any interest therein. Subtenant shall remove all
Alterations at the end of the Sublease term unless Tenant conditioned its
consent upon Subtenant leaving a specified Alteration at the Subleased Premises,
in which ease Subtenant shall not remove such Alteration and it shall become
Landlord's property. Subtenant shall in repair any damage to the Subleased
Premises caused by removal of Alterations.

 

9.REPAIRS AND MAINTENANCE; SURRENDER. Subtenant shall, at its sole expense,
maintain the Subleased Premises in good condition and promptly make all repairs
and replacements, whether structural or non-structural, necessary to keep the
Subleased Premises safe and in good condition, including all utilities and other
systems serving the Subleased Premises. Subtenant shall not damage any demising
wall or disturb the structural integrity of the Subleased Premises and shall
promptly repair any damage or injury done to any such demising walls or
structural elements caused by Subtenant or its employees, officers, agents,
servants, contractors, customers, clients, visitors, guests, or other licensees
or invitees. If Subtenant fails to maintain or repair the Subleased Premises,
Tenant may enter the Subleased Premises and perform such repair or maintenance
on behalf of Subtenant In such case, Subtenant shall be obligated to pay to
Tenant immediately upon receipt of demand for payment as additional Rent all
costs incurred by Tenant, Subtenant shall only be obligated to repair or
maintain those portions of the Subleased Premises as provided in the Master
Lease. Tenant shall not be required to perform changes to the Subleased Premises
because of the enactment of any law, ordinance, regulation or code during the
Sublease term. Notwithstanding anything in this Section to the contrary,
Subtenant shall not be responsible for any repairs to the Subleased Premises
made necessary by the acts of Tenant, Landlord or their employees, officers,
agents, servants, contractors, customers, clients, visitors, guests, or other
licensees or invitees.

 

 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 6 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

Upon expiration of the Subleased Lease term, whether by lapse of time or
otherwise, Subtenant shall promptly and peacefully surrender the Subleased
Premises, together with all keys, to Tenant in as good condition as when
received by Subtenant or as thereafter improved, reasonable wear and tear and
insured casualty excepted.

 

10. ACCESS AND RIGHT OF ENTRY. After reasonable notice from Tenant (except in
cases of emergency, where no notice is required), Subtenant shalt permit Tenant
and/or Landlord and their agents, employees and contractors to enter the
Subleased Premises at all reasonable times to make repairs, alterations,
improvements or inspections. This Section shall not impose any repair or other
obligation upon Tenant not expressly stated elsewhere in this Sublease After
reasonable notice to Subtenant, Tenant or Landlord shall have the right to enter
the Subleased Premises for the purpose of (a) showing the Subleased Premises to
prospective purchasers or lenders at any time, and to prospective tenants within
one hundred eighty (180) days prior to the expiration or sooner termination of
the Sublease term; and (b) for posting “for lease" signs within one hundred
eighty (180) days prior to the expiration or sooner termination of the Sublease
term.

 

11.DESTRUCTION OR CONDEMNATION.

 

a.Damage and Repair. If Landlord or Tenant terminate the Master Lease based on
casualty to the property in accordance with the Master Lease, this Sublease
shall terminate on the same date. If the Subleased Premises or the portion of
the property necessary for Subtenants occupancy are damaged, destroyed or
rendered untenantable, by fire or other casualty, Tenant may, at its option: (a)
terminate this Sublease, or (b) restore (or cause Tenant to restore) the
Subleased Premises and the portion of the property necessary for Subtenant’s
occupancy to their previous condition. Provided, however, if such casualty event
occurs during the last six (6) months of the Sublease term (after considering
any option to extend the term timely exercised by Subtenant) then either
Subtenant or Tenant may elect to terminate this Sublease. If, within sixty (60)
days after receipt by Tenant from Subtenant of written notice that Subtenant
deems the Subleased Premises or the portion of the property necessary for
Tenant's occupancy untenantable. Tenant fails to notify Subtenant of its
election to restore those areas, or if Tenant is unable to restore those areas
within six (6) months of the date of the casualty event, then Subtenant may
elect to terminate this Sublease

  

 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 7 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

If Tenant restores the Subleased Premises or the property under this Section,
Tenant shall proceed with reasonable diligence to complete the work, and the
base lent shall be abated in the same proportion as the untenantable portion of
the Subleased Premises bears to the whole Subleased Premises, provided that
there shall be a rent abatement only if the damage Of destruction of the
Subleased Premises or the property did not result from, or was not contributed
to directly or indirectly by the act, fault or neglect of Subtenant or
Subtenant's employees, officers, agents, servants, contactors, customers,
clients, visitors, guests, or other licensees or invitees. Provided, if Tenant
complies with its obligations under this Section, no damages, compensation or
claim shall be payable by Tenant for inconvenience, loss of business or
annoyance directly, incidentally or consequentially arising from any repair or
restoration of any portion of the Subleased Premises or the property. Tenant
shall have no obligation to carry insurance of any kind for the protection of
Subtenant Or any alterations or improvements paid for by Subtenant; any
Subtenants Work identified in Exhibit 4 (regardless of who may have contemplated
them); Subtenants furniture; or on any fixtures, equipment improvements or
appurtenances of Subtenant under this Lease. and Tenant shall not be obligated
to repair any damage thereto or replace the same unless the damage is caused by
Tenant's negligence.

 

b.Condemnation. If the Landlord or Tenant terminate the Master Lease based on a
provision in the Master Lease relating to eminent domain or conveyance under
threat of condemnation, this Sublease shall terminate on the same date if the
Sub teased Premises, the portion of the property necessary far Subtenants
occupancy, or 50% or more of the rentable area of the property are made
untenantable by eminent domain, or conveyed under a threat of condemnation, this
Sublease shall terminate at the option of Tenant or Subtenant as of the earlier
of the date title vests in the condemning authority or the condemning authority
first has possession of the portion of the property taken by the condemning
authority. All Rent and other payments shall be paid to that date.

 

If the condemning authority takes a portion of the Subleased Premises or the
portion of the property necessary for Subtenant's occupancy That does not render
them untenantable, then this Sublease shall continue in full force and effect
and the base Rent shall be equitably reduced based on the proportion by which
the floor area of any structures is reduced. The reduction in Rent shall be
effective on the earlier of the date the condemning authority first has
possession of Such portion or title vests in the condemning authority. The
Subleased Premises or the portion of the property necessary for Subtenant's
occupancy shall riot be deemed untenantable if 25% or less of each of those
areas IS condemned, As between Tenant and Subtenant, Tenant shall be entitled to
the entire award from the condemning authority attributable to the value of the
Subleased Premises or the property and Tenant shall make no claim for the value
of its leasehold. Subtenant shall be permitted to make a separate claim against
the condemning authority for moving expenses or damages resulting from
interruption in its business if Subtenant may terminate this Sublease under this
Section, provided that in no event shall Subtenant's claim reduce Landlord's or
Tenant's award.

 

12.INSURANCE. Subtenant shall procure and maintain, at its own cost and expense,
such liability insurance as is required to be carried by Tenant under the Master
Lease, naming Tenant as well as Landlord, as additional insureds, in the mariner
required therein, and property ir8urance as is required to be carried by Tenant
under the Master Lease to the extent property insurance pertains to the
Subleased Premises. If the Master Lease requires Tenant to insure leasehold
improvements or alterations, then Subtenant shall insure the leasehold
improvements which are located in the Subleased Premises, as well as alterations
in the Subleased Premises made by Subtenant, Subtenant shall furnish to Tenant a
certificate of Subtenant's insurance required hereunder not later than ten (10)
days prior to Subtenant's taking possession of the Subleased Premises. Tenant
shall carry insurance as required by the Master Lease and shall not be obligated
to carry fire or other insurance if Landlord is obligated to carry it under the
Pilaster Lease.

 

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 8 of 20

[ex10xi_002.jpg] 

 



SUBLEASE AGREEMENT

 

Tenant and Subtenant hereby release each other and any other tenant, their
employees, officers, agents, servants, contractors, customers, chants, visitors,
guests, or other licensees or invitees, from responsibility for and waive their
entire claim of recovery for any loss or damage arising from any cause covered
by property insurance required to be carried by each of then Each party shall
provide notice to the property insurance carrier or carriers of this mutual
waiver of subrogation, and shall cause its respective property insurance
carriers to waive all rights of subrogation against the other. This waiver shall
not apply to the extent of the deductible amounts to any such policies or lo the
extent of liability exceeding the limits of such policies. Tenant agrees to use
reasonable efforts to obtain from Landlord the same waives of claims for any
loss or damage arising from any cause covered by property insurance required to
be serried by Landlord under the Master Lease and, if and to the extent of such
waiver by Landlord, Subtenant agrees to the same waiver.

 

13.ASSIGNMENT AND SUBLETTING. Subtenant shall not assign, sublet encumber or
otherwise transfer any interest in this Sublease or any part of the Subleased
Premises (collectively referred to as a "Transfer), without first obtaining the
written consent of Tenant, which shall not be unreasonably withheld or delayed
Tenant may condition its consent on (a) obtaining any required consent from
Landlord; and (b) Subtenant satisfying any conditions OR the Transfer imposed by
Landlord; and (c) such other reasonable conditions that. Tenant may impose. No
Transfer shall relieve Subtenant of any liability under this Sublease
notwithstanding Tenant's consent lo such Transfer Consent to any Transfer shall
not operate as a waiver of the necessity for Tenant's consent to any subsequent
Transfer. In connection with each request for consent to a Transfer, Subtenant
shall pay the reasonable cost of processing same, including attorneys' fees and
any cost charged by Landlord for granting its consent under the Master Lease,
upon demand of Tenant.

 

If Subtenant is a partnership, limited liability company, corporation, or Other
entity, any transfer of this Sublease by merger, consolidation, redemption or
liquidation, or any change in the ownership of. or power to vote, which
singularly or collectively represents a majority of the beneficial interest in
Subtenant, snail Coils-Mute a Transfer.

 

As a condition to the Landlord's and Tenant's approval, if given, any potential
assignee of sublease otherwise approved shall assume all obligations of
Subtenant under this Sublease and shalt be jointly and severally liable with
Subtenant and any guarantor, if required, for the payment of Rent and other
charges due hereunder and performance of all terms of this Sublease. In
connection with any Transfer, Subtenant shall provide Landlord and Tenant with
copies of all assignments, subleases and assumption agreements and documents.

 

14.MORTGAGE SUBORDINATION AND ATTORNMENT. This Sublease shall automatically be
subordinate to any mortgage or deed of trust created by Landlord to the extent
the Master Lease is subordinate la the same mortgage or deed of trust, arid
Subtenant shall attorn on the same terms and conditions as the Tenant in the
Master Lease, provided Subtenant shall enjoy the terms and conditions relating
to such subordination and attornment to the same extent Tenant does under the
terms of the Master Lease.

 

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 9 of 20

[ex10xi_002.jpg] 

 



SUBLEASE AGREEMENT

 

15.HOLDOVER. If Subtenant shall, without the written consent of Tenant, remain
in possession of the Subleased Premises and fail to return the Premises to
Landlord after the expiration or teerndnabon of the Sublease, the tenancy shall
be a holdover tenancy and shall be on a miTirrth-lb-month basis, which may be
terminated accoitfing to Washington law. Unless a different rate is agreed upon
by Tenant, Subtenant agrees to pay to Tenant 150% of the rate of Rent last
payable under this Sublease or the holdover rental rate provided in the Master
Lease, whichever is greater during any holdover tenancy, AM other terms of the
Sublease sham remain in effect.

 

16.NOTICES. All notices under this Sublease shall be in 'writing and effective
(I) when delivered in person or via overnight courier to the other party, (ii)
three (3) days after being sent by registered or certified mail to the other
party at the addresses set forth in Section 1; or upon confirmed transmission by
facsimile to the other party at the facsimile numbers set forth in Section 1.
The addresses for notices and payment of Rent set forth in Section 1 may be
modified by either party only by written notice delivered in conformance with
this Section.

 

17.ESTOPPEL CERTIFICATES. Upon the written request of Tenant, Subtenant shall
deliver to Tenant endear Landlord or heir designee a written estoppel
certificate on the same terms and conditions as required by Tenant under the
Master Lease.

 

18.GENERAL.

 

a.Heirs and Assigns. This Sublease shall apply to and be binding upon Tenant and
Subtenat and their respective heirs, executors, administrators, successors and
assigns.

 

b.Brokers' Fees. Subtenant represents and warrants to Tenant that except for
Subtenant's Broker, if any, described and disclosed in Section 20 of this Lease,
it has not engaged any firm, finder or other person who would be entitled to any
commission or fees for the negotiation, execution or delivery of this Sublease
and shall indemnify and hold harmless Tenant against any loss, cost, liability
or expense incurred by Tenant as a result of any claim asserted by any such
firm, finder or other person on the basis of any arrangements or agreements made
or alleged to have been made by or on behalf of Subtenant. Tenant represents and
warrants to Subtenant that except for Landlord's Broker, if any, described and
disclosed in Section 20, it has not engaged any firm, finder or other person who
would be entitled to any commission or fees for the negotiation, execution or
delivery of this Sublease and shall indemnify and hold harmless Subtenant
against any loss, cost, liability or expense incurred by Subtenant as a result
of any claim asserted by any such firm, finder or other person on the basis of
any arrangement or agreements made or alleged in have been made by or on behalf
of Tenant.

 

c.Entire Agreement. This Sublease, which incorporates portions of the Master
Lease, contains all of the covenants and agreements between Tenant and Subtenant
relating to the Subleased Premises. No prior or contemporaneous agreements or
understandings pertaining to the Sublease shall be valid or of any force or
effect and the covenants and agreements of this Sublease shall not be altered,
modified, or amended to except in writing signed by Tenant and Subtenant.

 

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 10 of 20

[ex10xi_002.jpg] 



 

SUBLEASE AGREEMENT

 

e.Governing Law. This Sublease shall be governed by and construed in accordance
with the laws of the State of Washington.

 

f.Memorandum of Sublease. Except for the pages containing the Commission
Agreement, the Legal descriptions, and the signatures of the Tenant and
Subtenant (all of which may be recorded by Tenants Broker), this Sublease shall
not be recorded. However, if permitted by the Master Lease, Tenant and Subtenant
shall, at the other's request, execute and record a memorandum of Sublease in
recordable form that identifies Tenant and Subtenant, ire commencement and
termination dates of the Sublease, and the legal description of the Master
Premises and Subleased Premises.

 

g.Submission of Sublease Form Not an Offer. One party's submission of this
Sublease to the other for review shall not constitute an offer to sublease the
Subleased Premises. This Sublease shall not become effective and binding upon
Tenant and Subtenant until It has been fully signed by both Tenant and
Subtenant, and consented to by Landlord (if required by the Master Lease).

 

h.Authority of Parties. Each party signing this Sublease represents and warrants
to the other that it has the authority to enter into this Sublease, that the
execution and delivery of this Sublease has been duly authorized, and that upon
such execution and delivery this Lease shall be binding upon and enforceable
against the party on signing.

 

19.EXHIBITS AND RIDERS. The following exhibits and riders are made a pat of this
Sublease:

 

Exhibit 1: Legal Description of the Master Premises

Exhibit 2: Master Lease

Exhibit 3: Outline of Subleased Presnises

Exhibit 4: Tenant Improvement Schedule

Other: Rent Rider

 

20.AGENCY DISCLOSURE. At the signing of this Lease,

 

Tenant is represented by N/A (insert name of Broker and Firm as licensed) (the
“Tenant's Broker”);

 

and Subtenant is represented by N/A (insert name of Broker and Firm as licensed)
(the "Subtenant's Broker”).

 

This Agency Disclosure creates an agency relationship between Subtenant,
Subtenants Broker (if any such person is disclosed), and any managing brokers
who supervise Subtenant's Broker's performance (collectively the "Supervising
Brokers"). In addition, this Agency Disclosure creates an agency relationship
between Tenant, Tenant's Broker (if any such person is disclosed), and any
managing brokers who supervise Tenant's Broker’s performance (also collectively
the 'Supervising Brokers"). If Tenants Broker and Subtenant's Broker are
different real estate licensees affiliated with the same Firm, then both Tenant
and Subtenant confirm their consent to that Firm and bah Tenant's and
Subtenant's Supervising Brokers acting as dual agents. If Tenant's Broker and
Subtenant's Broker are the same real estate licensee who represents both
parties, then both Subtenant and Tenant acknowledge that the Broker, his or her
Supervising Brokers, and his or her Firm are acting as dual agents and hereby
consent to such dual agency, If Tenant's Broker, Subtenants Broker, their
Supervising Brokers, or their Firm are dual agents Subtenant and Tenant consent
to Tenant's Broker, Subtenant's Broker, and their Firm being compensated based
on a percentage of the rent or as otherwise disclosed on an attached addendum.
Neither Tenant's Broker, Subtenant's Broker nor either of their Firms are
receiving compensation from mete than one party to this transaction unless
otherwise disclosed on an attached addendum, in which case Subtenant and Tenant
consent to such compensation Subtenant and Tenant confirm receipt of the
pamphlet entitled “The Law of Real Estate Agency.”

 

 



 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 11 of 20

[ex10xi_002.jpg] 



 

SUBLEASE AGREEMENT

 

21.CONSENT BY LANDLORD. This Sublease shall be of no force or effect unless
consented to by Landlord within 10 days of execution, if such consent is
required under the Master Lease. Tenant and Subtenant agree for the benefit of
Landlord, that this Sublease and Landlord's consent shall not (a) create privity
of contract between Landlord and Subtenant; (b) be deemed to have amended the
Master Lease in any regard (unless Landlord shall have expressly agreed in
writing to such amendment); or (c) be construed as a consent by Landlord to any
future assignment or subletting Landlord's consent shaft, however. be deemed
evidence of Landlord's agreement that Subtenant may use the Subleased Premises
for the purpose set forth in Section 1(g) and that Subtenant shall be entitled
to the waiver of claims and of the right of subrogation as provided in Section
12, Insurance, above.

 

22.COMMISSION AGREEMENT. If Tenant has not entered into a Irsbng agreement (or
other compensation agreement with Tenants Firm). Tenant agrees to pay a
commission to Tenants Firm (as identified in the Agency Disclosure Section
above) as follows:

 

☐       $N/A

☐       N/A% of the gross rent payable pursuant to this Sublease

☐       $N/A per square foot of the Subleased Premises

☐       Other N/A

 

Tenant's Broker ☐ shall ☐ shall not (shall not if not filled in) be entitled to
a commission upon the extension by Subtenant of the Sublease term pursuant to
any right reserved to Subtenant under the Sublease calculated ☐ as provided
above or ☐ as follows___________________ (if no box is checked, as provided
above). Tenant's Broker ☐ shall ☐ shall not (shall not if not filled in) be
entitled to a commission upon any expansion of the Subleased Premises pursuant
to any right reserved to Subtenant under the Sublease, calculated ☐ as provided
above or ☐ as follows ____________________ (if no box is checked, as provided
above).

 

Any commission shall be earned upon execution of this Sublease and paid one-half
upon execution of the Sublease and one-half upon occupancy of the Subleased
Premises by Subtenant Tenant's Broker shall pay to Subtenant's Broker (as
identified in the Agency Disclosure section above), the amount stated in a
separate agreement between them or, if there is no agreement $N/A of% (complete
only one) of any commission paid to Tenants Broker, within live (5) days after
receipt by Tenants Broker.

 

 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 12 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

If any other lease or sale is entered into between Tenant and Subtenant pursuant
to a right reserved to Subtenant under the Sublease, Tenant ☐ shall ☐ shall not
(shall not if not filled in) pay an additional commission according to any
commission agreement or, in the absence of one, according to Tenant's Broker's
commission schedule in effect as of the execution of this Sublease Tenant's
successor shall be obligated to pay any unpaid commissions upon any, transfer of
this Sublease and any such transfer shall not release the transferor from
liability to pay such commissions.

 

23.BROKER PROVISIONS.

 

TENANTS BROKER AND SUBTENANT'S BROKER HAVE MADE NO REPRESENTATIONS OR WARRANTIES
CONCERNING THE SUBLEASED PREMISES; THE MEANING OF THE TERMS AND CONDITIONS OF
THIS SUBLEASE; LANDLORD'S, TENANTS OR SUBTENANT'S FINANCIAL STANDING; ZONING;
COMPLIANCE OF THE SUBLEASED PREMISES WITH APPLICABLE LAWS; SERVICE OR CAPACITY
OF UTILITIES, OPERATING COSTS; OR HAZARDOUS MATERIALS. LANDLORD, TENANT AND
SUBTENANT ARE EACH ADVISED TO SEEK INDEPENDENT LEGAL ADVICE ON THESE AND OTHER
MATTERS ARISING TINDER THIS SUBLEASE.

 

   [ex10xi_003.jpg]       TENANT:   SUBTENANT:           Diego Pellicer
Worldwide Inc   Diego Pellicer, Inc.   TENANT:   SUBTENANT:           Ron
Throgmartin   Peter Norris   By:   By:           Chief Executive Officer   Chief
Executive Officer   Its:   Its:

 

24.LANDLORD'S CONSENT.

 

Landlord consents to the foregoing Sublease without wavier of any restriction in
the Master Lease concerning further assignment, subletting or transfer. Landlord
represents that the Master Lease constitutes the entire agreement of Landlord
and Tenant concerning the leasing of the Master Premises and has not been
amended or modified except as expressly set forth in Exhibit 2. Landlord further
represents that, to Landlord's knowledge, Tenant is currently in full compliance
with its obligations under the Master Lease.

 

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 13 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 



      LANDLORD:                 LANDLORD:                 By:                
Its:  



 

 

 

 



 

 



 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 14 of 20

[ex10xi_002.jpg] 

  

SUBLEASE AGREEMENT

  

 

  )   STATE OF WASHINGTON ) SS. COUNTY OF________________________ )  



 

 

I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me and said
person acknowledged that____________________________ signed this instrument, on
oath stated that _______________________ was authorized to execute the
instrument and acknowledged it as
the________________________________________________ of
____________________________to be the free and voluntary act of such party for
the uses and purposes mentioned in the instrument.

 

Dated this___________________________ day of___________________________,
20_____,

 



    (Signature of Notary)     (Legibly Print or Stamp Name of Notary)   Notary
public in and for the state of Washington,   residing
at___________________________   My appointment expires______________________

 



  )   STATE OF WASHINGTON ) SS. COUNTY OF________________________ )  

 

I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me and said
person acknowledged that _____________________________________ signed this
instrument, on oath stated that_____________________________________ was
authorized to execute the instrument and acknowledged it as
the_________________________ of_______________________ to be the free and
voluntary act of such party for the uses and purposes rnentioned in the
instrument


 

Dated this___________________________ day of___________________________,
20_____,

 



    (Signature of Notary)     (Legibly Print or Stamp Name of Notary)   Notary
public in and for the state of Washington,   residing
at___________________________   My appointment expires______________________

 



 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 15 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

  

 

  )   STATE OF WASHINGTON ) SS. COUNTY OF________________________ )  



 

 

I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me and said
person acknowledged that____________________________ signed this instrument, on
oath stated that _______________________ was authorized to execute the
instrument arid acknowledged it as
the________________________________________________ of
____________________________to be the free and voluntary act of such party for
the uses and purposes mentioned in the instrument.

 

Dated this___________________________ day of___________________________,
20_____,

 



    (Signature of Notary)     (Legibly Print or Stamp Name of Notary)   Notary
public in and for the state of Washington,   residing
at___________________________   My appointment expires______________________

 



  )   STATE OF WASHINGTON ) SS. COUNTY OF________________________ )  

 

I certify that I know or have satisfactory evidence that
__________________________________ is the person who appeared before me and said
person acknowledged that _____________________________________ signed this
instrument, on oath stated that_____________________________________ was
authorized to execute the instrument and acknowledged it as
the_________________________ of_______________________ to be the free and
voluntary act of such party for the uses and purposes rnentioned in the
instrument


 

Dated this___________________________ day of___________________________,
20_____,

 



    (Signature of Notary)     (Legibly Print or Stamp Name of Notary)   Notary
public in and for the state of Washington,   residing
at___________________________   My appointment expires______________________

 



 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 16 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

 

EXHIBIT 1

[Legal Description of Master Premises]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1

 



 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 17 of 20

[ex10xi_002.jpg] 

 



SUBLEASE AGREEMENT

 

 

EXHIBIT 2
[Master Lease]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 2

 



 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 18 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

 

EXHIBIT 3

[Outline of the Subleased Premises]



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 3  

 

 

 

 

[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 19 of 20

[ex10xi_002.jpg] 

 

SUBLEASE AGREEMENT

 

EXHIBIT 4

[Subtenant Improvement Schedule]

 

1. Subtenant Improvements to be Completed by Tenant

 

2. Subtenant Improvements to be Completed by Subtenant

 



 

 

 



[ex10xi_001.jpg]    Regency Group, Inc.
Commercial Real Estate
12301 NE 10th PI, Suite 301
Bellevue, WA 98005
Phone: (425) 454-4000
Fax: (425) 451-1642  

© Commercial Brokers

Association 2011

ALL RIGHTS RESERVED

 

CBA Form SUB-LS

Sublease Agreement

Page 20 of 20

[ex10xi_002.jpg] 

 

Rent Rider

 

This Rent Rider ("Rider") is a part of the lease agreement dated March 1, 2014
(the "Lease") between Diego Pellicer Worldwide Inc, ("Sublessor") and Diego
Pellicer Inc. ("Sublessee concerning the space commonly known as the "Premises",
located at the property commonly known as 2215 4th Avenue S., Seattle, WA 98134
(the "Property).

 

Base Monthly Rent Schedule. Sublessee shall pay Sublessor base monthly rent
during the Sublease Term according to the following schedule:

 



Lease Year (Stated in Years or Months)   Base Monthly Rent Amount       03/01/14
- 09/30/14   $0.00 10/01/14 - 09/30/15   $12,420.00 plus NNN 10/01/15 - 09/30/16
  $12,854.70 plus NNN 10/01/16 - 09/30/17   $13,304.62 plus NNN 10/01/17 -
09/30/18   $13,770.28 plus NNN





 

 

Initials:          Sublessor [ex10xi_003.jpg] Date: 03/01/14    
         Sublessee                 Date:                

 

 

 







 

